Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2018

                                      No. 04-18-00768-CV

                           Mark HOMER a/k/a Doc's Space Center,
                                      Appellant

                                                v.

                                     Ernesto MARTINEZ,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 380903A
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court on October 29, 2018. See TEX. R.
APP. P. 35.1. On November 9, 2018, the Bexar County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court